Exhibit 10.32

AMENDMENT TWO

TO THE

OFFICERS’ DEATH BENEFIT PLAN OF NEWMONT

WHEREAS, the Officers’ Death Benefit Plan of Newmont (the “Plan”) was amended
and restated by Newmont USA Limited (the “Plan Sponsor”) effective January 1,
2013; and

WHEREAS, the Plan Sponsor closed post-employment benefits to Salaried Employees
who do not meet the eligibility requirements for the Plan as of January 1, 2017;
and

WHEREAS, the Plan Sponsor wishes to freeze future benefits for any active
employee on and after December 31, 2017; and

WHEREAS, Article X of the Plan authorizes the Plan Sponsor to amend the Plan
from time to time.

NOW, THEREFORE, the Plan is hereby amended effective December 31, 2017 as
follows:

1. Article II, “Eligibility,” is amended by restating Section 2.01(a) as
follows:

Section 2.01.  Eligible Classes of Employees and Retirees.  The death benefits
provided under this Plan will be paid pursuant to Article III if the Salaried
Employee or Retiree satisfies the following requirements of this Section.

(a)Current Salaried Employees.    

(i)Effective December 31, 2017, current Salaried Employees are ineligible for
pre-retirement death benefits.  Current salaried employees are eligible for
post-retirement death benefits only if they meet all the requirements under
Section 2.01(b) as of December 31, 2017.

(ii)Effective prior to December 31, 2017, a current Salaried Employee of the
Employer at such time is eligible for the Plan if:

(A)the Salaried Employee is a corporate officer of Newmont Mining Corporation
and is classified as an executive grade; or

(B)the Salaried Employee is designated by the Vice President of Human Resources
of Newmont Mining or his delegate as eligible for the Plan.

Notwithstanding any provision of this Plan to the contrary, a Salaried Employee
who becomes eligible for the Plan on or after January 1, 2017 but before
December 31, 2017, shall cease to be covered under the Plan upon his or her
retirement or termination of employment with the Employer and the Salaried
Employee will no longer be eligible for benefits with the Plan.



Officers’ Death Benefit Plan of Newmont

Amendment Two Effective December 31, 2017

Page 1 of 2

 

--------------------------------------------------------------------------------

 



2. The Administration Committee or its delegate is hereby authorized to take all
action necessary to implement this Amendment.

The foregoing was adopted this 1st day of December, 2017.

NEWMONT USA LIMITED

By /s/ Stephen P. Gottesfeld

Name Stephen P. Gottesfeld

Title Vice President

Officers’ Death Benefit Plan of Newmont

Amendment Two Effective December 31, 2017

Page 2 of 2

 

--------------------------------------------------------------------------------